Citation Nr: 1014809	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  09-06 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran had active service from June 1944 to February 
1946.  He died in April 2008; the appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision (RD) by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York. 


FINDINGS OF FACT

1.  The Veteran died in April 2008 from sepsis, which was due 
to or a consequence of pneumonia, which was due to or a 
consequence of a cerebrovascular accident (CVA).

2.  During the Veteran's lifetime, service connection was 
established for a left total knee replacement, posterior 
tibial tendinitis of the right lower extremity, hemorrhoids, 
and shortening of the right leg; the combined rating for the 
service-connected disabilities was 40 percent.  

3.  Neither sepsis, pneumonia, a CVA, nor vascular disease 
was present during active service or manifested within one 
year after the Veteran's discharge from active service, and 
none of the disorders was etiologically related to the 
Veteran's active service or service-connected disabilities.




CONCLUSION OF LAW

A disability incurred in or aggravated by active service did 
not cause or contribute substantially or materially to cause 
the Veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.312 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the Veteran's death.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the effective-date element of a service-
connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Also, in the context of a claim for service connection for 
cause of death, 38 U.S.C.A. § 5103(a) notice must include (1) 
a statement of the conditions, if any, for which a Veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

In April 2008, prior to the initial adjudication of the 
appellant's claim, the RO sent the appellant VCAA notice 
advising her of the elements to establish entitlement to 
Dependency and Indemnity Compensation (DIC) benefits.  The 
notice described the respective duties of VA and the claimant 
in obtaining evidence.  Although this letter did not 
specifically inform the claimant that service connection was 
in effect for a left total knee replacement; posterior tibial 
tendinitis, right lower extremity; hemorrhoids; and acquired 
deformity, shortening, right leg at the time of the Veteran's 
death, it is clear from the April 2008 claim for DIC benefits 
that the appellant was aware of the conditions that caused 
the Veteran's death and that service connection was in effect 
for his knee disability.  Moreover, in the rating decision on 
appeal and in the statement of the case, the RO identified 
the conditions causing the Veteran's death and pointed out 
that service connection was not in effect for those 
conditions.  

Although the appellant has not been provided notice with 
respect to the effective-date element of the claim, the Board 
finds there is no prejudice to the appellant in proceeding at 
this point with issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the 
Board has determined that service connection is not warranted 
for the cause of the Veteran's death.  Consequently, no 
effective date will be assigned, so the failure to provide 
notice with respect to that element of the claim is no more 
than harmless error.

The Board also finds that the appellant has been afforded 
adequate assistance in regard to the claim.  The Veteran's 
service treatment records (STRs) and service personnel 
records (SPRs) are associated with the file.  The certificate 
of death and post-service treatment records are also of 
record.  The appellant has not identified any additional 
outstanding evidence, to include medical records, which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  

The Board acknowledges that no VA medical opinion addressing 
whether the causes of the Veteran's death were related to 
service or service-connected disability has been obtained.  
The Board has determined that VA is not obliged to obtain a 
medical opinion because there is no competent evidence 
suggesting that any of the conditions causing the Veteran's 
death were related to service and the medical evidence 
currently of record is sufficient to decide the claim.  See 
38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002).  In this regard, the Board notes that 
the basis of the appellant's claim is that the Veteran's 
service-connected left knee disability caused him to fall in 
June 2007 and that complications of that fall eventually led 
to his death.  The medical records pertaining to the 
Veteran's treatment following the fall in June 2007 identify 
the cause of the fall so no further medical evidence 
addressing this question is required.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim were insignificant and not 
prejudicial to the appellant.  Accordingly, the Board will 
address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

Where a veteran served for at least 90 days during a period 
of war and manifests a brain hemorrhage or arteriosclerosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may also be granted for disability (or 
death) that is proximately due to or the result of a service-
connected disability.  See
38 C.F.R. § 3.3 10(a) (2009).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  

To be considered a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that the service-
connected disability casually shared in producing death; 
rather, a causal connection must be shown.  38 C.F.R. § 3.3 
12(c)(1).   

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

According to the certificate of death, the Veteran died in 
April 2008.  The immediate cause of the Veteran's death was 
listed sepsis, which was due to or a consequence of 
pneumonia, which was due to or a consequence of a CVA.  No 
other condition was certified as an immediate or contributory 
cause of death.  The death certificate also reflects that the 
approximate interval between the onset of the conditions 
causing the Veteran's death and the Veteran's death was days.  

At the time of the Veteran's death, service connection was in 
effect for a left total knee replacement, posterior tibial 
tendinitis of the right lower extremity, hemorrhoids, and 
shortening of the right leg; the combined rating for the 
service-connected disabilities was 40 percent.

The appellant has not contended and there is no indication in 
the evidence of record that any of the certified causes of 
death were present in service or until many years thereafter.  

With respect to the appellant's contention that the Veteran 
fell in June 2007 as a result of his left knee giving way and 
that the complications of that fall led to the Veteran's 
death, the Board notes that a hospital discharge summary 
prepared JT, M.D., notes that the Veteran was admitted in 
June 2007 after he tripped stepping out of a doorway and fell 
on his left side, sustaining multiple left rib fractures.  
Dr. JT stated that the Veteran sustained a small pneumothorax 
at the same time and was basically free of any other 
significant injuries.  During the period of hospitalization, 
the Veteran experienced severe respiratory insufficiency; had 
a chest tube placed and eventually removed, contracted Staph 
aureus from the chest tube wound that was successfully 
treated.  He was discharged in August 2007 with a reported 
demeanor to include being cooperative and looking forward to 
his progression in rehab.  

The appellant submitted a notice of disagreement in September 
2008 in which she stated that the Veteran suffered with a 
left knee injury while in service; had 7 knee operations that 
caused a difference in the length of his leg, affected his 
balance, resulted in a fall and subsequent rehab for 10 
months; and then death.  

The Board acknowledges that the appellant is competent to 
state that the Veteran's knee gave out and that he had 
problems with balance.  However, her statements are self 
serving and were provided many months after the June 2007 
fall.  The Board has found the contemporaneous history 
provided by the Veteran for clinical purposes in June 2007 to 
be more probative.  The summary of his hospitalization after 
the fall indicates that he reported that the fall occurred 
because he tripped.  The Veteran did not report that his knee 
gave out or that his service-connected disabilities had 
anything to do with the fall.  In addition, the treating 
physician did not attribute the fall to any service-connected 
disability.  Finally, the Board notes that the appellant his 
not submitted any lay or medical evidence that corroborates 
her account.  Therefore, the Board must conclude that the 
preponderance of the evidence is against this claim.


ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


